We are not in accord with the reasoning presented in the State's motion for rehearing and feel that the original opinion clearly and fully discusses the law necessary to a determination of the question before us. It is our conclusion that a further discussion of the authorities presented in the motion could add nothing to the original opinion and that they are not called for in order to reach a proper decision of the matter involved.
We have reconsidered the case in the light of such authorities referred to, and are of the opinion that the State's motion for rehearing should be overruled, which is accordingly done.